DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 05/24/2021 & 10/09/2020 has been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canning et al. (U.S. 10,033,311).
Regarding claim 1, Canning et al. (hereinafter, Ref~311) discloses (please see Fig. 3 and related text for details) an amplifier (300 of Fig. 3) comprising: 
an amplifier input (302 of Fig. 3); 
an amplifier output (304 of Fig. 3); 
a transistor (308 of Fig. 3) with a transistor input terminal (gate) and a transistor output terminal (drain); 

an output circuit (314 of Fig. 3) coupled to the transistor output terminal, wherein the output circuit includes a second inductive element (316 of Fig. 3) coupled between the transistor output terminal and the amplifier output, an output-side harmonic termination circuit (324 of Fig. 3) that includes a third inductive element (326) and a second capacitance (328) connected in series between the amplifier output and the ground reference node, wherein the output-side harmonic termination circuit resonates at the harmonic frequency as described, for instance in col. 5, between lines 55-60, and 
a shunt-L circuit (318 of Fig. 3 can be read as the claimed circuit OR at least it is functionally equivalent to it) that includes a fourth inductive element (320 of Fig. 3) and a third capacitance (322 of Fig. 3) connected in series between the amplifier output and the ground reference node as seen/expected, meeting claim 1.  
Regarding claim 2, Ref~311 supports the claimed “wherein the first, second, third, and fourth inductive elements comprise a first, second, third, and fourth set of bondwires, respectively” as seen/expected from the embodiment of Fig. 4.  In addition, these are normal design features in the field, meeting claim 2.  
meeting claims 3 and 17.  
	Regarding claim 6, Ref~311 supports the claimed “wherein the second inductive element, the output-side harmonic termination circuit, and an intrinsic output capacitance of the transistor form a parallel inductor/capacitor (LC) circuit that resonates at or near the second harmonic frequency to effectively create high impedance for signal energy at the second harmonic frequency” as expected, meeting claim 6.  
	Regarding claim 7, Ref~311 discloses the amplifier of claim 1, wherein the shunt-L circuit resonates at a frequency that is lower than the fundamental frequency of operation of the amplifier as described in col. 6, between lines 35-45, meeting claim 7.  
	Regarding claim 8, Ref~311 supports the claimed “wherein the shunt-L circuit resonates at an odd multiple of a desired signal bandwidth” as obviously expected depending on custom specifications of an intended system/application, meeting claim 8.  
	Regarding claim 12, Ref~311 discloses the amplifier of claim 1, wherein the transistor is a gallium nitride transistor as described in col. 7, between lines 35-45, meeting claim 12.  
	Regarding claim 13, Ref~311 discloses the amplifier of claim 1, wherein the transistor has a drain-source capacitance below 0.2 picofarads per watt as obviously expected depending on custom specifications, meeting claim 13.  
	Regarding claim 16, Ref~311 discloses (please see Figures 3-4 and related text for details) a packaged radio frequency (RF) amplifier device comprising: 

an input lead (302 of Fig. 3) coupled to the device substrate; 
an output lead (304 of Fig. 3) coupled to the device substrate; 
a transistor die (412 of Fig. 4) coupled to the device substrate, wherein the transistor die includes a transistor, a transistor input terminal (gate) coupled to the input lead, and a transistor output terminal (drain) coupled to the output lead; 
an input circuit (334 of Fig. 3) coupled between the input lead and the transistor input terminal, wherein the input circuit includes an input-side harmonic termination circuit (340 of Fig. 3) with a first capacitor (348 of Fig. 3) coupled to the device substrate, and a first set of bondwires coupled between the transistor input terminal and the first capacitor, wherein the input-side harmonic termination circuit resonates at a harmonic frequency of a fundamental frequency of operation of the RF amplifier as expected; and 
an output circuit (314 of Fig. 3) coupled to the transistor output terminal and to the output lead, wherein the output circuit includes a second set of bondwires coupled between the transistor output terminal and the first output lead, an output-side harmonic termination circuit (324 of Fig. 3) that includes a second capacitor (328 of Fig. 3) coupled to the device substrate, and a third set of bondwires coupled between the output lead and the second capacitor, wherein the output-side harmonic termination circuit resonates at the harmonic frequency, and 
a shunt-L circuit (318 of Fig. 3 can be read as the claimed circuit OR at least it is functionally equivalent to it) that includes a third capacitor (322 of Fig. 3) coupled to the device substrate, and a fourth set of bondwires coupled between the output lead and the third capacitor as expected from the embodiment of Fig. 4, meeting claim 16.  
	Regarding claim 20, Ref~311 discloses (please see Figures 3-4 and related text for details) a method of manufacturing an RF amplifier device, the method comprising the steps of:
coupling an input lead (302 of Fig. 3) to a device substrate (408 of Fig. 4); 
coupling an output lead (304 of Fig. 3) to the device substrate; 
coupling a transistor die (412 of Fig. 4) to the device substrate between the input and output leads, wherein the transistor die includes a transistor (308 of Fig. 3), a transistor input terminal (gate), and a transistor output terminal (drain); 
coupling first, second, third, and fourth capacitors (capacitors used by resonators of Fig. 3) to the device substrate; 
creating an input-side harmonic termination circuit (340 of Fig. 3) by connecting a first set of bondwires (bondwires being used to provide inductors including inductor 338 of Fig. 3 as described throughout the disclosure) between the transistor input terminal and the first capacitor, wherein the input-side harmonic termination circuit resonates at a harmonic frequency of a fundamental frequency of operation of the RF amplifier device as expected; 
creating an input-side impedance matching circuit (340 of Fig. 3) by connecting a second set of bondwires (336 of Fig. 3) between the transistor input terminal and the second capacitor (348 of Fig. 3), and 
connecting a third set of bondwires (346 of Fig. 3) between the input lead and the second capacitor; 
connecting a third set of bondwires (316 of Fig. 3) between the transistor output terminal and the output lead;
creating an output-side harmonic termination circuit (324 of Fig. 3) by connecting a fourth set of bondwires (324 of Fig. 3) between the output lead and the third capacitor (328 of 
creating a shunt-L circuit (318 of Fig. 3) by connecting a fifth set of bondwires (320 of Fig. 3) between the output lead and the fourth capacitor (322 of Fig. 3), meeting claim 20.  

Allowable Subject Matter
Claims 4-5, 9-11, 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843